Appeal by the defendant from a judgment of the Supreme Court, Kings County (Gubbay, J.), rendered June 28, 2006, convicting her of criminal sale of a controlled substance in the third degree, upon her plea of guilty, and imposing sentence.
Ordered that the judgment is reversed, on the facts and as a matter of discretion in the interest of justice, and the matter is remitted to the Supreme Court, Kings County, for further proceedings in accordance herewith.
The defendant entered into a plea agreement conditioned on her successful completion of a drug treatment program. The defendant was sentenced to imprisonment after the court concluded that she breached that condition. However, the Supreme Court failed to conduct an inquiry sufficient to assure that there was a legitimate basis for the defendant’s discharge from her drug treatment program and that the information upon which it based the sentence was reliable and accurate (see People v Outley, 80 NY2d 702 [1993]; People v Rivera, 32 AD3d *781446 [2006]). Thus, the matter must be remitted to the Supreme Court, Kings County, for a new inquiry and determination regarding the defendant’s discharge from the program, and for resentencing thereafter. Spolzino, J.P., Krausman, Carni and Dickerson, JJ., concur.